Citation Nr: 1024262	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  02-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and cousin


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1959 to 
January 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran, his spouse and a cousin testified before the 
undersigned at a June 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in May 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining a VA medical 
opinion.  Subsequently, the Board determined in January 2010 
that additional development was necessary and requested a 
Veterans Health Administration medical opinion.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of a 
fracture of the left tibia and fibula with arthritis of the 
left ankle, evaluated as 30 percent disabling; chronic 
dyspepsia with history of gastroesophageal reflux disease 
(GERD), evaluated as 20 percent disabling; arthritis of the 
left knee, evaluated as 10 percent disabling; scar of the 
left shin, evaluated as 10 percent disabling; metatarsalgia 
of the left foot, evaluated as 10 percent disabling; and 
degenerative joint disease of the right knee, evaluated as 10 
percent disabling.

2.  The competent evidence of record indicates the Veteran's 
service-connected disabilities render him unable to secure or 
follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by non-service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the 
purpose of one 60 percent disability or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology will be considered as one disability.  See 38 
C.F.R. § 4.16(a)(2) (2009).

The Veteran is service-connected for residuals of a fracture 
of the left tibia and fibula with arthritis of the left 
ankle, evaluated as 30 percent disabling; chronic dyspepsia 
with history of gastroesophageal reflux disease (GERD), 
evaluated as 20 percent disabling; arthritis of the left 
knee, evaluated as 10 percent disabling; scar of the left 
shin, evaluated as 10 percent disabling; metatarsalgia of the 
left foot, evaluated as 10 percent disabling; and 
degenerative joint disease of the right knee, evaluated as 10 
percent disabling, with an overall disability evaluation of 
70 percent.  The Board observes that as each of the Veteran's 
service-connected disabilities result from a common etiology, 
namely, his service-connected left leg disorder, the 
Veteran's disability evaluation meets the criteria for 
schedular consideration of TDIU.  Id.  Thus, the Veteran is 
eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation.

Initially, the Board observes there are several references 
throughout the record that pertain to the Veteran's 
employability.  However, these records generally include non-
service-connected disabilities or provide an insufficient 
rationale to allow the Board to reach a determination.  As 
such, as noted above, the Board remanded the Veteran's claim 
in May 2009 to obtain a VA medical opinion.  See generally 
Friscia v. Brown, 7 Vet. App. 294 (1995) (VA may not reject a 
TDIU claim without producing evidence, as distinguished from 
mere conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal).

In accordance with the May 2009 Board remand, a VA medical 
opinion was obtained in May 2009.  Following a review of the 
claims file, the VA examiner opined that "[b]ased on the 
[V]eteran's service connected conditions, he would be capable 
of sedentary to very light duty employment."  However, 
following the case's return to the Board in January 2010, the 
Board determined that an additional opinion was necessary 
prior to a final determination, as the May 2009 VA examiner 
failed to provide a rationale for his opinion.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, 
the Board requested a Veterans Health Administration (VHA) 
medical opinion pursuant to 38 C.F.R. § 20.901(a) (2009).

The Veterans claims file was forwarded to the VA Medical 
Center in Chicago, Illinois.  Following a review of the 
claims file, as well as a consultation of relevant medical 
literature, a VA physician opined that it is more likely that 
the Veteran's service-connected disabilities alone would 
render him unemployable.  Specifically, the VA physician 
noted the Veteran retired at the age of 61 due to his 
inability to carry out his duties at work.  Further, the VA 
physician noted that "it is rather apparent that the 
appellant had developed advanced arthritis and was unable to 
walk straight, ...tended to fall, ...and was unable to get out of 
the bed and the bath."  As such, the VA physician concluded 
that the Veteran's service-connected disabilities preclude 
employability by preventing the physical acts required to 
maintain substantially gainful employment in general.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."  Id.

In the instant case, even though a VA examiner provided an 
opinion that the Veteran's service-connected disabilities do 
not preclude gainful employment, no rationale was provided 
for this opinion.  In contrast, a VHA medical opinion in 
support of the Veteran's claim was rendered following a 
review of the claims file and relevant medical literature and 
is supported by an extensive rationale.  As such, in light of 
the VHA medical opinion in support of the Veteran's claim, 
the evidence is at least in equipoise that the Veteran's 
service connected disabilities prevent the Veteran from 
obtaining or maintaining gainful employment. 

As such, based on the VHA medical opinion, the Board 
concludes that TDIU is warranted under 38 C.F.R. § 4.16(a).  
The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


